Mobton, J.
The defendant Devine objects that the indictment does not properly charge the crime of subornation of perjury, and that a charge for subornation of perjury and for perjury cannot be joined in one indictment. It is plain, upon the authorities, that the objection is not tenable on either ground. It is also clear that the principal and accessory may be both joined in one indictment. Commonwealth v. Adams, 7 Gray, 43. Commonwealth v. Adams, 127 Mass. 15. Commonwealth v. Darling, 129 Mass. 112. Commonwealth v. Mullen, 150 Mass. 394. Commonwealth v. Glover, 111 Mass. 395. Commonwealth v. Smith, 11 Allen, 243. Regina v. Tuckwell, 1 C. & M. 215. Train & Heard’s Prec. c. 15. The defendant further objects that the indictment does not allege that Catherine Heaney testified falsely, or that the defendant knowingly procured her to do so. The allegations were, in substance, that she wilfully and corruptly testified that she did not do certain things that were set out, whereas she then and there well knew that she did do those things, and that the defendant did feloniously and maliciously incite her to commit perjury in the manner and form aforesaid. This sufficiently avers that she testified falsely; and the words “ feloniously and maliciously ” import that the defendant knowingly procured the perjury. Commonwealth v. Adams, 7 Gray, 43. Commonwealth v. McCarty, 152 Mass. 577. There are other objections stated in the defendant’s motion to quash, but we understand the above to be the only ones argued upon his brief, and therefore that the others are waived.

Exceptions overruled.